Appeal by the defendant from a judgment of the Supreme Court, Queens County (Naro, J.), rendered February 10, 2000, convicting him of criminal possession of a weapon in the second degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
*514Ordered that the judgment is affirmed.
The defendant’s Batson challenge (see, Batson v Kentucky, 476 US 79) was properly denied since he failed to establish a prima facie case of discrimination. To establish a prima facie case, a defendant must demonstrate that members of a cognizable racial group have been excluded, and that there are facts and other relevant circumstances supporting an inference of impermissible discrimination (see, People v Childress, 81 NY2d 263, 266). The defendant failed to satisfy the second element. His assertion that the prosecutor struck a disproportionate number of black venirepersons was insufficient to establish a pattern of purposeful exclusion sufficient to raise an inference of discrimination (see, People v Childress, supra, at 267; People v White, 282 AD2d 628; People v Redish, 262 AD2d 664; People v Morla, 245 AD2d 468).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. Altman, J.P., Feuerstein, O’Brien and H. Miller, JJ., concur.